DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 8/29/22 is acknowledged.

Claim Interpretation
Examiner notes that present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. In the instant case, “for applying a first force to the circuit board…”, “for applying a second force along the axis..”, the first spring-loaded mechanism maintains the contact between the board and the component (claim 1) refer to functional limitations. Furthermore, examiner notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus. For example, “circuit board”, “electrical component”, and “solder disposed adjacent to the circuit board” are workpiece materials which do not structurally limit the claimed apparatus.
Claim Objections
Claims 1, 3 and 5 are objected to because of the following informalities: In claim 1, it appears that term “solder tip” in line 3 should state “soldering tip” (as later recited in line 9) for consistent antecedent basis since the tip is not actual “solder” material, but rather used for soldering. Appropriate corrections are also requested for claims 3 and 5. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, all claims are taken to mean: soldering tip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lekx et al. (CA 2258403 A1, hereafter “Lekx”, of record).
Regarding claim 1, Lekx discloses an apparatus (figs. 4-8) for soldering an electrical component (e.g. chip 22) to a circuit board 22 (fig. 1; pg. 4, lines 11-17), comprising: a stage 130 (undercarriage- fig. 4) for positioning the circuit board and electrical component in alignment with a soldering tip 68/102 (block heater tip) along an axis (fig. 5); a first spring-loaded compression mechanism 104/106 for applying a first force to the circuit board and electrical component to maintain contact between the circuit board and the electrical component when the first spring-loaded compression mechanism is forced toward the circuit board and the electrical component along the axis (figs. 4-5, pg. 10, lines 3-9); and a second spring-loaded compression mechanism 78/94 for applying a second force along the axis to the soldering tip 102 to bring the soldering tip into thermal contact with the circuit board and the electrical component such that solder disposed adjacent to the circuit board and the electrical component melts (fig. 5; pg. 9, lines 20-25; pg. 14, lines 5-14). With respect to the conditional feature, when the second spring-loaded compression mechanism 78/94 removes the second force such that the soldering tip 102 comes out of contact with the circuit board, the first spring-loaded compression mechanism 104/106 is still able to maintain the contact between the circuit board and the electrical component while the solder cools and solidifies (fig. 8). Examiner notes that conditional feature concerning removing force concerns an operational step of the spring-loaded mechanism and the apparatus of Lekx is designed and well capable to carry out the recited operational step. 
As to claim 5, examiner notes that placement of component to circuit board relates to workpieces and does not structurally contribute to the spring-loaded apparatus (see Claim Interpretation above). In the apparatus of Lekx,  the component can be mounted on a top side of the circuit board, and the soldering tip can make contact with a bottom side of the circuit board opposite the top side of the circuit board.  
As to claim 6, the apparatus of Lekx is connectable to a robotic system, wherein the robotic system can control positioning of the stage and movement of the first and second spring- loaded compression mechanisms along the axis.

Claims 1 and 5-6 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2017/0135254, hereafter “Yang”).
Regarding claim 1, Yang discloses an apparatus (figs. 6-9) for soldering an electrical component (e.g. components including shielding cover- [0006]) to a circuit board, comprising: a stage 10 (base- fig. 6) for positioning the circuit board (110- [0030]) and electrical component (110/120) in alignment with a soldering tip 40 (heater tip) along an axis; a first spring-loaded compression mechanism 30/70 [0030] for applying a first force to the circuit board and electrical component to maintain contact between the circuit board and the electrical component when the first spring-loaded compression mechanism is forced toward the circuit board and the electrical component along the axis (fig. 9, [0033]); and a second spring-loaded compression mechanism 80/90 for applying a second force along the axis to the soldering tip 40/46 to bring the soldering tip 46 into thermal contact with the circuit board and the electrical component such that solder disposed adjacent to the circuit board and the electrical component melts (fig. 9, [0033]). With respect to conditional feature, when the second spring-loaded compression mechanism 80/90 removes the second force such that the soldering tip 40 comes out of contact with the circuit board (fig. 6), the first spring-loaded compression mechanism 70 maintains the contact between the circuit board and the electrical component while the solder cools and solidifies (fig. 6). Examiner notes that conditional feature concerning removing force concerns an operational step of the spring-loaded mechanism and the apparatus of Yang is designed and well capable to carry out the recited operational step. 
As to claim 5, in the apparatus of Yang,  the component can be mounted on a top side of the circuit board, and the soldering tip can make contact with a bottom side of the circuit board opposite the top side of the circuit board. The placement of component to circuit board relates to workpieces and does not structurally contribute to the spring-loaded apparatus.
As to claim 6, the apparatus of Yang is connectable to a robotic system, wherein the robotic system can control positioning of the stage and movement of the first and second spring- loaded compression mechanisms along the axis.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lekx et al. OR Yang et al. as applied to claim 1 above, and in view of Okada et al. (US 2008/0296266, “Okada”, of record).
As to claim 2, Lekx or Yang is silent as to the spring constant in the two spring mechanisms. However, Okada (also drawn to soldering apparatus) discloses a solder bonding apparatus 11/12 (figs. 1-2, [0030]) comprising a heater block tip 16, a stage 32, a first spring-loaded compression mechanism 48 and a second spring-loaded compression mechanism 46 (figs. 2, 6), wherein a spring constant and force of the first coil spring 48 is less than a spring constant of the second coil spring 46 [0045]. Okada teaches that the coil spring 48 serves to allow the flat surface of the heater block to uniformly contact with the heater tip, thereby heating the object to a predetermined temperature ([0015], [0053]). In this manner, one would appreciate that spring constant can be adjusted to provide desired force to the heater block so as to provide uniform heating of the object to a predetermined temperature. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a spring constant of the first spring being less than a spring constant of the second spring in the compression mechanisms of Lekx or Yang in order to adjust the applied force to the heater block so as to provide uniform heating of the object to a desired temperature.
As to claim 3, Lekx discloses that spring-loaded compression mechanism 78/94 comprises an annular collar 79 at an upper end of the spring 94, the rod 78 connected to the soldering heating block 68 being coaxial with the spring 94 and movable along the axis through the annular collar within the spring, wherein the collar 79 prevents the guide rod 78 from slipping through (fig. 7; col. 9, lines 10-13). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide any suitable collar or flange at the end of the first spring in Lekx in order to prevent slippage of the soldering rod/tip and control movement of the soldering rod/tip.
As to claim 4, Lekx discloses that the first spring-loaded compression mechanism comprises a first compression force adjuster 106 (movable shaft carrying spring 110) and the second spring-loaded compression mechanism also comprises a second compression force adjuster 78 (movable shaft carrying spring 94) for individually adjusting the first and second springs to independently control the first and second forces, respectively. Examiner notes that term “force adjuster” is generally broad, not limited by a particular structure and so, any element which affects the spring force meets this feature. In the soldering apparatus of Lekx, individual movement of the first and second shafts acts to independently control the first and second spring forces, respectively.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/20, 2/18/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735